Case 2:19-bk-14989-WB      Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17        Desc
                            Main Document    Page 1 of 42


 1    STEVEN M. SPECTOR (SBN: 51623)
         sspector@buchalter.com
 2    ANTHONY J. NAPOLITANO (SBN: 227691)
         anapolitano@buchalter.com
 3    BUCHALTER, A Professional Corporation
      1000 Wilshire Boulevard, Suite 1500
 4    Los Angeles, CA 90017-2457
      Telephone: (213) 891-0700
 5    Facsimile:: (213) 896-0400
 6    ADAM H. FRIEDMAN (pro hac vice to be filed)
         afriedman@olshanlaw.com
 7    OLSHAN FROME WOLOSKY LLP
      1325 Avenue of the Americas
 8    New York, NY 10019
      Telephone: (212) 451-2216
 9    Facsimile: (212) 451-2222
10    Attorneys for secured creditor
      HILLAIR CAPITAL MANAGEMENT, LLC
11
                             UNITED STATES BANKRUPTCY COURT
12
                              CENTRAL DISTRICT OF CALIFORNIA
13
                                     LOS ANGELES DIVISION
14

15
     In re                                      Lead Case No. 2:19-bk-14989-WB
16
     SCOOBEEZ, INC., et al.                     Chapter 11
17
                       Debtors and Debtors in   (Jointly Administered with
18                     Possession.              Case Nos. 2:19-bk-14991; 2:19-bk-14997)

19
     Affects:                                   DECLARATION OF STEVEN M.
20                                              SPECTOR IN SUPPORT OF HILLAIR
             All Debtors                        CAPITAL MANAGEMENT, LLC’S
21                                              NOTICE OF MOTION AND OMNIBUS
             SCOOBEEZ, INC., only               MOTION FOR ENTRY OF ORDER
22                                              AUTHORIZING EXAMINATIONS
             SCOOBEEZ GLOBAL, INC. only
                                                PURSUANT TO FEDERAL RULE OF
23
             SCOOBUR, LLC only                  BANKRUPTCY PROCEDURE 2004
24
                                                [Motion and Declaration of Scott Kaufrman
25                                              concurrently filed.]

26                                              [No Hearing Required Per Local
                                                Bankruptcy Rule 2004-1(d)]
27

28
                                                1

     BN 36428920V1
Case 2:19-bk-14989-WB        Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17                 Desc
                              Main Document    Page 2 of 42


 1                            DECLARATION OF STEVEN M. SPECTOR

 2           I, Steven M. Spector, hereby declare, as follows:

 3           1.      I am an attorney duly admitted to practice in the State of California and the United

 4   States District Court for the Central District of California. I am a shareholder of Buchalter, a

 5   Professional Corporation (“Buchalter”) and a member of Buchalter’s Insolvency & Financial Law

 6   practice group. I am one of the co-counsel representing Hillair Capital Management LLC and

 7   Hillair Capital Advisors LLC, the general partner of Hillair Capital Investments LP (collectively,

 8   “Hillair”), senior secured creditor of Scoobeez, Inc., a California corporation, debtor in the above-

 9   captioned chapter 11 bankruptcy case (“Scoobeez”), and its affiliated debtors, Scoobeez Global,

10   Inc., an Idaho corporation (formerly known as ABT Holdings, Inc.) (“Scoobeez Global”) and

11   Scoobur, LLC, a California limited liability company (“Scoobur”) (collectively, the “Debtors”). I

12   have personal knowledge of the matters stated in this Declaration, and if called upon as a witness,

13   I could and would testify competently thereto.

14           2.      I submit this declaration in support of Hillair’s concurrently filed Omnibus Motion

15   for Entry of Order Authorizing Examinations Pursuant to Federal Rule of Bankruptcy Procedure

16   2004 (the “Motion”). The following facts are true to the best of my own personal knowledge,

17   except where stated on information and belief, and as to those facts, I believe them to be true. If

18   called as a witness, I could and would testify competently to the facts set forth herein.

19           3.      I am the lead counsel for Hillair in connection with the action pending in the

20   California Superior Court, County of Los Angeles, designated as Hillair Capital Management,

21   LLC v. Scoobeez Global, Inc., et al., Case No. 19GDCV00492 (L.A. Sup. Ct. 2019) (the “State

22   Court Action”). On April 24, 2019, I caused to be filed the Ex Parte Application to Appoint

23   Receiver, Issue Temporary Restraining Order and Set Order to Show Cause why Receiver Should

24   not be Confirmed (the “Receivership Application”) in the State Court Action. The Receivership

25   Application sought the appointment a receiver over the Debtors.

26           4.      The Court held a preliminary hearing on the Receivership Application on April 26,

27   2019 and set a continued hearing for May 1, 2019 at 1:30 p.m. A temporary restraining order was

28   issued at that hearing limiting the Debtors’ operations to only ordinary course transactions. The
                                                     1
          DECLARATION OF STEVEN M. SPECTOR IN SUPPORT OF OMNIBUS MOTION FOR RULE 2004 EXAMINATION
     BN 36428920V1
Case 2:19-bk-14989-WB          Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17                Desc
                                Main Document    Page 3 of 42


 1   Superior Court also established April 30, 2019 at 12:00 p.m. PDT as the deadline for the Debtors

 2   to file any opposition to the Receivership Application.

 3             5.     In addition to the protracted delay in the filing of the first-day motions, there were

 4   significant deficiencies in the motions that prevented the parties from being able to fully evaluate

 5   the relief sought. Missing from the routine and customary first-day filings was an omnibus

 6   declaration of Shahan Ohanessian, the Debtors’ principal, setting forth the general background of

 7   the Debtors’ business and operations, the capital structure of the Debtors, the issues precipitating

 8   the filing of the chapter 11 cases, the key issues to be addressed in the early stages of the cases

 9   and the necessary evidentiary support for the relief sought in the first-day motions.

10             6.     Missing from the Motion to Authorized Payment of Prepetition Wages [Docket

11   No. 8] (the “Wage Motion”) was a report itemizing the employees and the precise wages to be

12   paid.

13             7.     Missing from the Cash Collateral Motion was a customary 13-week cash collateral

14   budget setting forth with specificity the precise expenses to be paid.          Instead, the Debtors

15   submitted monthly income statement projections for a three-month period providing only high

16   level categorization of the expenses sought to be paid.

17             8.     Missing from the first-day motions was a critical vendor motion to enable the

18   Debtors to pay prepetition vendors that they have decried as being critical to the Debtors’

19   operation. And finally, missing from the first-day motions was a customary motion prohibiting

20   the trading of the Debtors’ securities so as to preserve any beneficial tax attributes that the

21   Debtors may have.

22             9.     In connection with the Debtors’ Emergency Motion for Order (1) Authorizing the

23   Maintenance of Existing Bank Accounts, etc. [Docket No. 7] (the “Cash Management Motion”),

24   the Debtors provided on May 6, 2019 at 1:58 p.m. their proposed order granting that motion, but,

25   more importantly, a spreadsheet containing a list outstanding prepetition checks that had not

26   cleared the Debtors’ prepetition bank accounts.

27             10.    A true and complete copy of this uncleared checks spreadsheet is attached hereto

28   as Exhibit 1.
                                                        2
             DECLARATION OF STEVEN M. SPECTOR IN SUPPORT OF OMNIBUS MOTION FOR RULE 2004 EXAMINATION
     BN 36428920V1
Case 2:19-bk-14989-WB        Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17               Desc
                              Main Document    Page 4 of 42


 1           11.     What is troubling is that approximately $45,000 of these checks was issued on

 2   April 30, 2019 (i.e., the Petition Date), and at least two of the checks were issued to insiders of

 3   the Debtors:    $7,500.00 to Shoushana Ohanessian (the Debtors’ principal’s wife and board

 4   member); $2,000 to Nazareth Ohanessian and $3,000 to Joweta Jowita Chometowska (a board

 5   member).

 6           12.     In order to address the Debtors’ informational deficiencies, on May 2, 2019

 7   counsel for Hillair sent Debtors’ counsel an email detailing the documents and information

 8   necessary to fully evaluate the Debtors’ financial projections and the relief being requested in the

 9   first-day motions.

10           13.     A true and complete copy of the email dated May 2, 2019 1:57 p.m. on which I

11   was copied is attached hereto as Exhibit 2 (the “May 2nd Email”).

12           14.     Over the course of the following week from when the May 2nd Email was sent, I

13   attempted on a number of occasions to meet and confer via email with various counsel for the

14   Debtors regarding the production of documents. The hope was that the Debtors’ would provide

15   the information requested, which should have been routine and customary information readily

16   available, by no later than Monday, May 6, 2019 in anticipation of a meeting between the

17   prinicpals of the Debtors (and their counsel) and the principal of Hillair (and its counsel) at 2:00

18   p.m. on Tuesday, May 7, 2019. No douments were provided and no meeting occurred.

19           15.     Thereafter, I sent a number of emails to various counsel for the Debtors inquiring

20   about the status of the document requests and suggesting a Thursday production deadline in

21   contemplation of a Friday, May 10, 2019 meeting between the Debtors and Hillair.                No

22   documents were provided by Thursday and no meeting occurred.

23           16.     On Friday morning, I received several emails from counsel from the Debtors

24   purporting to provide the douments requested in the May 2nd Email. Those documents were

25   deficient. Accordingly, on May 10, 2019 at approximately 9:30 a.m., I and my colleague, Tony

26   Napolitano, called Ashley McDow, counsel for Debtors, to discuss the document production

27   deficiencies and to discuss a forthcoming motion for a Rule 2004 examination. Ms. McDow did

28   not answer and we left a message inviting her to call back to discuss the Rule 2004 examination.
                                                     3
          DECLARATION OF STEVEN M. SPECTOR IN SUPPORT OF OMNIBUS MOTION FOR RULE 2004 EXAMINATION
     BN 36428920V1
Case 2:19-bk-14989-WB        Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17                 Desc
                              Main Document    Page 5 of 42


 1           17.     Thereafter, I and Mr. Napolitano called Mark Hebbeln, counsel for the Debtors, to

 2   discuss the document production deficiencies and to discuss a forthcoming motion for a Rule

 3   2004 examination. Mr. Hebbeln did not answer and we left a message inviting him to call back to

 4   discuss the Rule 2004 examination.

 5           18.     Having heard nothing from either Ms. McDow or Mr. Hebbeln, at 10:59 p.m. on

 6   May 10, 2019, I sent an email to Ms. McDow and Mr. Hebbeln advising them of the document

 7   deficiencies and that Hillair intended to proceed with the filing of a Rule 2004 Motion. A true

 8   and complete copy of that email is attached hereto as Exhibit 3. At 1:30 p.m. on Friday, May 10,

 9   2019, counsel for Hillair spoke with Mr. Hebblen regarding the scope and necessity of this

10   Motion and the proposal to file the Motion and coordinate the production of documents and

11   examinations following entry of the order granting of the Motion.

12           19.     At the hearing on the Debtors’ first-day motion, David Neale appeared on behalf

13   of Nex Gen Financial with respect to the Cash Collateral Motion.

14           20.     Mr. Neale disclosed that Nex Gen apparently asserts an interest in the cash

15   collateral since the Debtors had allegedly sold their accounts receivable to Nex Gen.

16           21.     I attempted via email to get documentation supporting this claim from both Ms.

17   McDow and Mr. Neale. True and complete copies of the May 2, 2019 11:52 a.m. email to Mr.

18   Neale and the May 3, 2019 12:58 p.m. email to Ms. McDow are collectively attached hereto as

19   Exhibit 4. No response has been received to either email.

20           22.     Attached hereto as Exhibit 5 is a true and complete copy of a LexisNexis

21   Comprehensitve Business Report that I caused to be obtained.

22           ///

23           ///

24           ///

25           ///

26           ///

27           ///

28           ///
                                                     4
          DECLARATION OF STEVEN M. SPECTOR IN SUPPORT OF OMNIBUS MOTION FOR RULE 2004 EXAMINATION
     BN 36428920V1
Case 2:19-bk-14989-WB        Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17               Desc
                              Main Document    Page 6 of 42


 1           23.     This Motion cannot proceed under Federal Rule of Bankruptcy Procedure 7030 or

 2   9014 as there are no pending adversary proceedings or contested matters involving the totality

 3   and substance of the requests set forth in the Motion.

 4           I declare under penalty of perjury under the laws of the United States of America that the

 5   foregoing is true and correct. Executed on May 10, 2019, at Los Angeles, California.

 6                                                               /s/ Steven M. Spector
 7                                                        STEVEN M. SPECTOR

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
          DECLARATION OF STEVEN M. SPECTOR IN SUPPORT OF OMNIBUS MOTION FOR RULE 2004 EXAMINATION
     BN 36428920V1
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17      Desc
                         Main Document    Page 7 of 42




                               EXHIBIT 1




                                                               Exhibit 1, Page 000006
4:03 PM                                     Scoobeez Global Inc
     Case 2:19-bk-14989-WB
05/03/19                              Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17               Desc
Accrual Basis                          Transactions
                                       Main Document by   Account
                                                        Page  8 of 42
                                                As of April 30, 2019
     Type           Date       Num                           Name              Clr   Credit
                                                                                               Purpose
Bill Pmt -Check   04/05/2019   1001    David Araujo                                      18.19 Reimb
Check             03/12/2019   1010    Frekiva Bailey                                  138.52 Payroll
Bill Pmt -Check   04/05/2019   1011    Salim Vastani                                   148.06 Payroll
Bill Pmt -Check   04/05/2019   1032    Naomi Fuller                                      45.42 Payroll
Check             04/06/2019   1052    Janeth Araujo                                   184.23 Payroll
Check             04/06/2019   1058    Tien Nguyen                                       82.39 Payroll
Bill Pmt -Check   04/08/2019   1076    Tonori Boutte                                   115.44 Payroll
Bill Pmt -Check   04/08/2019   1092    Sergio Palazzi                                  173.41 Payroll
Check             04/09/2019   1129    Joshua Porter                                     92.35 Payroll
Bill Pmt -Check   04/09/2019   1140    Charles Williams                                  18.47 Payroll
Bill Pmt -Check   04/09/2019   1142    Haneef Madyun                                     18.27 Payroll
Bill Pmt -Check   04/11/2019   1179    Jazmin Araujo                                   168.29 Payroll
Check             04/16/2019   1217    Joseph Sosa                                     213.05 Payroll
Check             04/16/2019   1219    Michael Clark                                   158.41 Payroll
Bill Pmt -Check   04/16/2019   1223    Rene Quintero                                   553.96 Payroll
Bill Pmt -Check   04/18/2019   1235    Melissa Loest                                     56.82 Payroll
Bill Pmt -Check   04/18/2019   1243    Mercys Suazo Velez                                 9.42 Payroll
Bill Pmt -Check   04/18/2019   1252    David Sanchez                                   372.05 Payroll
Bill Pmt -Check   04/19/2019   1280    Christopher Marroquin                           276.14 Payroll
Bill Pmt -Check   04/22/2019   1299    Khari Temple                                    147.50 Payroll
Bill Pmt -Check   04/22/2019   1300    Kenny Nguyen                                    234.55 Payroll
Bill Pmt -Check   04/22/2019   1301    Yuri G Edingburg                                  23.03 Payroll
Bill Pmt -Check   04/22/2019   1304    Wilneesha Love                                  243.49 Payroll
Check             04/22/2019   1312    Nathaniel Warren                                972.21 Payroll
Bill Pmt -Check   04/23/2019   1313    Erick Dang                                      347.43 Payroll
Bill Pmt -Check   04/23/2019   1316    Dasia Hawkins                                   207.09 Payroll
Bill Pmt -Check   04/23/2019   1319    Kurt Shepard                                    394.10 Payroll
Check             04/23/2019   1320    Jessica Flores                                    56.88 Payroll
Bill Pmt -Check   04/24/2019   1326    First Insurance Funding                       71,582.46 Van Excess
Bill Pmt -Check   04/24/2019   1327    City of Chicago                                 500.00 Ticket
Bill Pmt -Check   04/25/2019   1334    Spectrum/La Crescenta                           249.99 Cable bill
Check             04/25/2019   1335    Combined Group Insurance Services Inc          7,997.00 Insurance
Bill Pmt -Check   04/26/2019   1337    Michelle Stubbs - expense                      2,049.68 Reimb
Bill Pmt -Check   04/26/2019   1338    Jeanette Martinez                                 75.63 Payroll
Bill Pmt -Check   04/26/2019   1339    Hydrex Pest & Termite Co.                       140.00 Payroll
Check             04/26/2019   1340    Foothill Plumbing                               295.00 Payroll
Check             04/27/2019   1341    City of Los Angeles                             238.00 Payroll
Check             04/27/2019   1342    California Board of Accountancy                 120.00 Payroll
Check             04/29/2019   1346    Jerontae Bess                                   290.41 Payroll
Bill Pmt -Check   04/29/2019   1347    SoCalGas                                          37.30 Payroll
Bill Pmt -Check   04/30/2019   1349    Shoushana Ohanessian                           7,500.00 Payroll
Bill Pmt -Check   04/30/2019   1350    Andres Munoz                                   3,000.00 Payroll
Bill Pmt -Check   04/30/2019   1351    Nazareth Ohanessian                            2,000.00 Payroll
Bill Pmt -Check   04/30/2019   1352    Jowita Chomentowska                            3,000.00 Payroll
Bill Pmt -Check   04/30/2019   1353    Sixiang Zhao                                   3,000.00 Payroll


                                                                                     Exhibit 1, Page 000007
                                                                                                      Page 1 of 3
4:03 PM                                     Scoobeez Global Inc
     Case 2:19-bk-14989-WB
05/03/19                              Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17       Desc
Accrual Basis                          Transactions
                                       Main Document by   Account
                                                        Page  9 of 42
                                                As of April 30, 2019
Bill Pmt -Check   04/30/2019   1354    Saint Enterprises, LLC                 3,000.00 Payroll
Bill Pmt -Check   04/30/2019   1355    Aden Ghevondyan                        2,500.00 Payroll
Bill Pmt -Check   04/30/2019   1356    Kathy Hicks                            1,750.00 Payroll
Bill Pmt -Check   04/30/2019   1357    Susanna Avetisian                      1,600.00 Payroll
Bill Pmt -Check   04/30/2019   1358    Nicholas Solari                        2,600.00 Payroll
Bill Pmt -Check   04/30/2019   1359    Michael Torosyan                       2,000.00 Payroll
Bill Pmt -Check   04/30/2019   1360    Vache Carl Derderian                   1,750.00 Payroll
Bill Pmt -Check   04/30/2019   1361    Abdulmateen Kazia                      2,500.00 Payroll
Bill Pmt -Check   04/30/2019   1362    Anibal Mijangos                        1,600.00 Payroll
Bill Pmt -Check   04/30/2019   1363    Christopher Key                        2,250.00 Payroll
Bill Pmt -Check   04/30/2019   1364    Ready Refresh by Nestle                 154.50 Payroll
Bill Pmt -Check   04/30/2019   1365    Michael Torosyan (Expense)              507.53 Payroll
Bill Pmt -Check   04/30/2019   1366    Leilani Sagiao                          173.21 Payroll
Bill Pmt -Check   04/30/2019   1367    Jose Martinez                          1,285.81 Payroll
Bill Pmt -Check   04/30/2019   1369    Ready Refresh by Nestle                   35.38 Payroll
Check             04/30/2019   1370    Andrew Maldonado                        732.85 Payroll
Check             04/30/2019   1371    Charletha Rawlins                       128.90 Payroll
Check             04/30/2019   1372    Elmer Estrada                           960.33 Payroll
Check             04/30/2019   1373    Kevin Freeman                           734.54 Payroll
Check             04/30/2019   1375    Kevin Freeman                           153.79 Payroll
Bill Pmt -Check   03/19/2019   2001    Andrew Munoz                               1.75 Payroll
Bill Pmt -Check   03/20/2019   2026    Rick Escalera                             43.53 Payroll
                                                                            134,006.76
                                                                            134,006.76




                                                                             Exhibit 1, Page 000008
                                                                                              Page 2 of 3
4:03 PM                           Scoobeez Global Inc
     Case 2:19-bk-14989-WB
05/03/19                     Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17       Desc
Accrual Basis                 Transactions
                             Main Document by    Account
                                              Page 10 of 42
                                    As of April 30, 2019




insurance




                                                                    Exhibit 1, Page 000009
                                                                                     Page 3 of 3
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17      Desc
                        Main Document    Page 11 of 42




                               EXHIBIT 2




                                                               Exhibit 2, Page 000010
          Case 2:19-bk-14989-WB           Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17                      Desc
                                          Main Document    Page 12 of 42



From:                               Napolitano, Anthony J.
Sent:                               Thursday, May 2, 2019 1:57 PM
To:                                 Ashley M. McDow Esq. (amcdow@foley.com); MHebbeln@foley.com
Cc:                                 Spector, Steven M.; Napolitano, Anthony J.
Subject:                            Scoobeez - Financial Information


Ashley:

         In keeping with our discussions in court yesterday, Hillair needs to receive prior to meeting on Tuesday certain
financial information related to the companies’ operations. While this information pertains to first day expenses which
were represented to require immediate payment and while Hillair understands the payroll portion of the request, as you
will see, the requested information deals with “back-up” to both the payroll and the expenses since none of what would
normally be attached to your motions was attached. All we had was unsupported information and, as I am sure your
recognize, that is not nearly enough.

        Moreover, in our view, the requests below are not burdensome as we believe they are all easily accessible via
the computer systems of the companies (indeed, I think they are mostly “push of a button” items or certainly items
which could be produced without a great deal of time and effort). Please understand both the significance of the
requests and the timing of providing the information. At this point, to be very clear, based on a number of historic
matters (including the comments from counsel for Next Gen (if we understand the transactions correctly, it would seem
that Next Gen was defrauded and including the narrative from Firoz, the former CFO (substantial company assets were
diverted for Shahan’s personal use in casinos), there is a distrust and the back-up is requested to verify what was
represented to us and the court.


   Here’s our list document and information requests. To the extent that account statements other financial
documents are available in both pdf and Excel formats, please have the company provide both formats.

    1.     Copies of full bank statements, as follows:
          a. From all Wells Fargo accounts Jan., Feb., Mar. and Apr., 2019.
          b. Copies of bank statements from any other bank where any of the companies maintained accounts for the
              same time frame (or a representation that there no accounts other than the three Wells’ accounts which
              were identified in your filings).
    2.    Details of all credit and debit cards issued in the name of any of the companies, including the names and
          capacities of the persons using/holding the cards and copies of all credit and debit card statements for period
          from November 2018 through the last statement.
    3.    Monthly balance sheets and profit and loss statements for Jan., Feb., Mar. and Apr. 2019. This should include
          subaccounts with descriptions.
    4.     Cash flow projections for the first two weeks in May, 2019, including subaccounts with descriptions.
    5.    Payroll information, as follows:
          a. Itemized by employee and job description both for rank and file employees and corporate executive (not
              just officers).
          b. For the period for Feb., Mar. and Apr.
          c. Details respecting the use of a payroll service (contact person at the service) and invoices and other data
              from the payroll service.
          d. Details respecting payment of all federal and local payroll taxes.
    6.    Auto/Truck Leases or Contracts
          a. Copies of all leases/contracts showing individual vehicle information and rates and payment history.

                                                              1
                                                                                                 Exhibit 2, Page 000011
        Case 2:19-bk-14989-WB            Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17                     Desc
                                         Main Document    Page 13 of 42
    7. Fuel, as follows:
        a. Name of fuel provider and contact information of the party handling the account.
        b. Details on usage of the fuel arrangement by the drivers.
        c. Copies of the last here months’ statements.
    8. Vehicle Insurance:
        a. Name of insurance company and a copy of the policy.
        b. Details on all vehicles covered by the policy (itemized by vehicle).
        c. Copies of the last three billing statements.
    9. Premises Leases:
        a. Addresses and landlord contact information.
        b. Copies all leases or rental agreements.
    10. Utility Accounts
        a. A list of all utility accounts of any of the companies.
        b. Copies of the last three billing statements for each utility.
    11. Company Employee/Independent Contractor Census.
        a. A list of all employees and independent contractors for all companies, including job title, job description
             and compensation.
        b. A list of all benefits and expense reimbursement made by the company to any employee or independent
             contractor by description and amount for the last three months.
    12. Financial Transactions.
        a. Details and copies of documents respecting any financial transaction whether by transfer or encumbrance
             of any assets for the last four years.
    13. Affiliates.
        a. Other than the three companies that filed cases, a list of all other companies/entities related to any of the
             three companies that filed or to Ohanessian – whether or not such companies are operating.
        b. If any such companies is operating, provide detailed information respecting its assets and liabilities and
             profit and loss.

Let me know if you have any questions.

Best,
Tony

Anthony Napolitano
T (213) 891-5109
C (310) 487-0323


____________________________________________________________
Anthony Napolitano, CPA, Esq.
Financial Restructuring & Insolvency
Buchalter, A Professional Corporation
1000 Wilshire Boulevard, Suite 1500 | Los Angeles, CA 90017-1730
Direct: (213) 891-5109 | Fax: (213) 630-5834 | Main: (213) 891-0700
anapolitano@buchalter.com | www.buchalter.com | Bio




                                                            2
                                                                                               Exhibit 2, Page 000012
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17      Desc
                        Main Document    Page 14 of 42




                               EXHIBIT 3




                                                               Exhibit 3, Page 000013
        Case 2:19-bk-14989-WB              Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17                  Desc
                                           Main Document    Page 15 of 42



From:                                Spector, Steven M.
Sent:                                Friday, May 10, 2019 10:59 AM
To:                                  amcdow@foley.com; MHebbeln@foley.com
Cc:                                  Friedman, Adam H.; Napolitano, Anthony J.
Subject:                             FW: Hillair - SBCZ




Mark and Ashley,

Our client has reviewed the documents that Mark sent this morning, which were purportedly in response to our request
for supporting documentation sent last Thursday, May 2nd. Unfortunately, the information provided is dated,
incomplete and only addresses approximately 15% of our initial document requests. Below is a summary of our review
of the documents, and below that is the list of the categories where the production was either missing or substantially
deficient.

Because of these deficiencies, among other things, our client has decided to press ahead with the filing of a Rule 2004
examination of the Debtors and certain of their insiders. Tony and I left messages for you this morning to discuss the
Rule 2004 motion as per Local Bankruptcy Rule 2004-1. Please feel free to give us a call. We intend to file the motion by
1pm today.

•   San Antonio Lease: 4118 McCullough Ave, San Antonio, TX
    o Lease EXPIRED on 10/31/2017
    o Missing pages 6 – 14
    o Lease extension documents?

•   Chicago Lease: Totally missing

•   Glendale Water and Power
    o Want the full and most recent statements for all accounts
    o Why two different accounts?
         Scoobeez – Acct# 31892385-11
         Scoobeez Global Inc = Acct# 29030705-05
    o Scoobeez statement is from 1/3/19 – FOUR MONTHS OLD
    o Scoobeez Global Inc statement is from 1/31/19 – FOUR MONTHS OLD

•   SoCalGas
    o Want the full statements for all accounts
        Scoobeez Inc – New entity?
        Scoobeez Global Inc?

•   Spectrum Cable Provider
    o Want the full and most recent statements for all accounts

•   Crescenta Valley Water District
    o Want the full and most recent statements for all accounts
    o Why so much water usage in January?

                                                             1
                                                                                              Exhibit 3, Page 000014
       Case 2:19-bk-14989-WB          Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17                 Desc
                                      Main Document    Page 16 of 42
•   ADT
    o Please provide most recent statement

•   Ready Refresh
    o Want the full and most recent statements for all accounts
    o Why two different accounts?
        Scoobeez – Acct#0126389253
        Shoushana Ohanessian – Acct# 0035011436

•   First Insurance
    o Want rider and full invoice
    o Who is located at 396 S Pasadena Ave, Pasadena, CA (old Scoobeez address?)?

•   AT&T
    o Want full statement
    o Running at ~$19K a month
    o Outstanding balance of $57K

•   Verizon
    o Want full statement
    o Running at ~$5,300 a month
    o Outstanding balance of $5K



    1. Bank Statements
          a. Wells Fargo Statements
                      i. Operating Account Numbers – x4303, x1982 and x1330
                         1. Three months FULL statements (in both pdf and excel) for EACH account.
                         2. Names, title and justification of individuals (in both pdf and excel) who have
                              debit / credit cards accessing these accounts.
                     ii. Representation that there are no other Wells Fargo Account
           b. Other Accounts at Wells Fargo or other financial institutions
                      i. Represent that there are no other bank accounts for SCBZ or any of its entities.
                     ii. It there are other accounts, Three months FULL statements (in both pdf and
                     excel) for EACH account.
                         1. Names, title and justification of individuals (in both pdf and excel) who have
                              debit / credit cards accessing these accounts.

    2. Credit Cards
          a. Provide a listing of all credit cards (in both pdf and excel), of there are none, representation
              that they do not exist
           b. Provide twelve months of full statements (in both pdf and excel)
           c. Names, title and justification of individuals (in both pdf and excel) who have credit cards.

    3. Updated balance sheet as of April 30, 2019 (in both pdf and excel):
          a. Highly descriptive as to names of all sub accounts for each asset and liabilities
          b. Aged payables broken out in 30 day intervals for each payable.

    4. Cash flow statement (in both pdf and excel):
                                                         2
                                                                                        Exhibit 3, Page 000015
   Case 2:19-bk-14989-WB         Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17                Desc
                                 Main Document       Page 17 of 42
       a. Daily cashflow statement for the next two weeks.
       b. Heavily detailed with all sub accounts

5. Payroll
      a. Name of Payroll company
                  i. Contact information for payroll company representative
                 ii. Past three months of invoices (in both pdf and excel) from the payroll company for
                 their services
       b. FULL statements (in both pdf and excel) for the past three months of payroll (Six pay periods)
                  i. Delineation of each person (in both pdf and excel) as to whether they are a driver,
                 distribution center employee, corporate (anyone’s salary that is below the gross margin
                 on the income statement is considered corporate) and other (description of their role if
                 other)
       c. Representation that all payroll taxes have been paid to date

6. Hertz
      a. Last three months of statements (in both pdf and excel)
                 i. Make, Model, Vin number of each vehicle
                     1. Please provide a SCBZ utilization rate for each vehicle
       b. Hertz contract for each vehicle

7. Fuel
      a.   Name of fuel provider
      b.   Full contract with fuel provider
      c.   Description of how drivers charge fuel
      d.   Last three months of statements (in both pdf and excel)
      e.   Delineation of each person (in both pdf and excel) charging fuel to SCBZ as to whether they are
           a driver, distribution center employee, corporate (anyone’s salary that is below the gross
           margin on the income statement is considered corporate) and other (description of their role if
           other)

8. Vehicle Insurance
      a. Policy for all vehicles covered
                  i. Make, Model, Vin number of each vehicle (in both pdf and excel):
       c. Last three months of statements (in both pdf and excel)
                  i. Delineation of each vehicle (in both pdf and excel) covered as to whether they are a
                  delivery vehicle, distribution center employee’s vehicle, corporate vehicle (anyone’s
                  salary that is below the gross margin on the income statement is considered corporate)
                  or other vehicle. (description of their role if other). Every vehicle should have this
                  description.

9. Rent / Utilities for ALL offices
      a. Physical address for all locations
      b. Rent agreements for all locations
      c. Proof of payments for the past three months
      d. Names, contact information of all utility providers for each location
                  i. Past three months statement (in both pdf and excel) of each and every utility
                  provider for all locations.
                                                   3
                                                                                  Exhibit 3, Page 000016
       Case 2:19-bk-14989-WB        Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17                 Desc
                                    Main Document    Page 18 of 42

   10. Corporate Org Chart
          a. Everyone’s names, Titles, job description and compensation

   11. Amazon
         a. Name, title, description and contact information for both operations and corporate contacts as
              mentioned by SCBZ CFO
              .
   12. Casinos / Plaza Hotel
          a. Names of any and all casinos that SCBZ wired money to.
                       i. Provide a name and contact information for each casino
                      ii. Justification as to such
          b. Dates and invoices for stays at the Plaza hotel for the past two years




Steven Spector
T (213) 891-5008
C (818) 522-9236




                                                      4
                                                                                      Exhibit 3, Page 000017
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17      Desc
                        Main Document    Page 19 of 42




                               EXHIBIT 4




                                                               Exhibit 4, Page 000018
       Case 2:19-bk-14989-WB           Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17                    Desc
                                       Main Document    Page 20 of 42



From:                            Spector, Steven M.
Sent:                            Thursday, May 2, 2019 11:52 AM
To:                              dneale@lnbyb.com
Cc:                              Napolitano, Anthony J.
Subject:                         Scoobeez / NextGen Financial


Dear David: I am writing about the newly-filed Scoobeez Chapter 11 case and yesterday’s hearing. You stated that
your client, NextGen Financial (forgive me if I have the name wrong) provided some sort of financing or purchase price
to one of the Scoobeez companies and, in return, either “purchased” or received a security interest in certain accounts
receivable of the company. As you know, our client, Hillair Capital provided certain financial accommodations to the
Scoobeez companies and these accommodations were secured by a security interest in all of the assets of the
companies. These security interests were perfected as against third parties. We are unaware of any transactions
between Scoobeez and Next Gen. We also believe any interest which Next Gen has in any of the assets of Scoobeez are
junior and subordinate to Hillair. Would you kindly send me copies of the paper work between Scoobeez and Next Gen
and your thoughts about priorities between Hillair and Next Gen respecting their claims against the assets. In light of
the short continuance date, it would be appreciated if you would respond right away.

Steven Spector
T (213) 891-5008
C (818) 522-9236




                                                           1
                                                                                            Exhibit 4, Page 000019
       Case 2:19-bk-14989-WB           Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17                    Desc
                                       Main Document    Page 21 of 42



From:                            Spector, Steven M.
Sent:                            Friday, May 3, 2019 12:58 PM
To:                              amcdow@foley.com
Cc:                              Napolitano, Anthony J.
Subject:                         Scoobeez / Next Gen


Ashley: Did you receive/ do you have any paper work from David Neale on behalf of his client, Next Gen?

Steven Spector
T (213) 891-5008
C (818) 522-9236




                                                         1
                                                                                           Exhibit 4, Page 000020
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17      Desc
                        Main Document    Page 22 of 42




                               EXHIBIT 5




                                                               Exhibit 5, Page 000021
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17       Desc
                        Main Document    Page 23 of 42




                                                               Exhibit 5, Page 000022
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17      Desc
                        Main Document    Page 24 of 42




                                                               Exhibit 5, Page 000023
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17       Desc
                        Main Document    Page 25 of 42




                                                               Exhibit 5, Page 000024
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17      Desc
                        Main Document    Page 26 of 42




                                                               Exhibit 5, Page 000025
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17      Desc
                        Main Document    Page 27 of 42




                                                               Exhibit 5, Page 000026
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17      Desc
                        Main Document    Page 28 of 42




                                                               Exhibit 5, Page 000027
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17      Desc
                        Main Document    Page 29 of 42




                                                               Exhibit 5, Page 000028
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17      Desc
                        Main Document    Page 30 of 42




                                                               Exhibit 5, Page 000029
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17       Desc
                        Main Document    Page 31 of 42




                                                               Exhibit 5, Page 000030
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17       Desc
                        Main Document    Page 32 of 42




                                                               Exhibit 5, Page 000031
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17       Desc
                        Main Document    Page 33 of 42




                                                               Exhibit 5, Page 000032
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17      Desc
                        Main Document    Page 34 of 42




                                                               Exhibit 5, Page 000033
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17       Desc
                        Main Document    Page 35 of 42




                                                               Exhibit 5, Page 000034
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17       Desc
                        Main Document    Page 36 of 42




                                                               Exhibit 5, Page 000035
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17       Desc
                        Main Document    Page 37 of 42




                                                               Exhibit 5, Page 000036
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17       Desc
                        Main Document    Page 38 of 42




                                                               Exhibit 5, Page 000037
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17       Desc
                        Main Document    Page 39 of 42




                                                               Exhibit 5, Page 000038
Case 2:19-bk-14989-WB   Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17      Desc
                        Main Document    Page 40 of 42




                                                               Exhibit 5, Page 000039
          Case 2:19-bk-14989-WB                     Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17                                     Desc
                                                    Main Document    Page 41 of 42
                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
BUCHALTER, 1000 Wilshire Blvd, Suite 1500, Los Angeles, CA 90017
A true and correct copy of the foregoing document entitled (specify) DECLARATION OF STEVEN M. SPECTOR IN
SUPPORT OF HILLAIR CAPITAL MANAGEMENT, LLC’S NOTICE OF MOTION AND OMNIBUS MOTION FOR
ENTRY OF ORDER AUTHORIZING EXAMINATIONS PURSUANT TO FEDERAL RULE OF BANKRUPTCY
PROCEDURE 2004 will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 10, 2019        , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

     •    Alvin Mar alvin.mar@usdoj.gov
     •    Ashley M McDow amcdow@foley.com, sgaeta@foley.com;Ffarivar@foley.com;swilson@foley.com
     •    Rejoy Nalkara rejoy.nalkara@americaninfosource.com
     •    Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
     •    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) May 10, 2019        , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 10, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

VIA COURIER
Presiding Judge
Hon. Julia W. Brand
U.S. Bankruptcy Court – Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1382
Los Angeles, CA 90012




May 10, 2019                    Sandra I. Alarcon                                              /s/ Sandra I. Alarcon
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-14989-WB                      Doc 36 Filed 05/10/19 Entered 05/10/19 14:54:17                                      Desc
                                                   Main Document    Page 42 of 42
VIA OVERNIGHT MAIL:

Debtor                                                         Debtor
Scoobeez, Inc.                                                 Debtor
3463 Foothill Blvd.                                            Scoobeez Global, Inc.
Glendale, CA 91214                                             3463 Foothill Blvd.
                                                               Glendale, CA 91214

Debtor                                                         U.S.Trustee’s Counsel
Scoobur LLC                                                    Alvin Mar
3463 Foothill Blvd.                                            915 Wilshire Boulevard, Ste 1850
Glendale, CA 91214                                             Los Angeles, CA 90017

Debtor’s Counsel                                               U.S. Trustee
Ashley M McDow                                                 U.S. Trustee
Foley & Lardner LLP                                            United States Trustee (LA)
555 South Flower Street                                        915 Wilshire Blvd, Suite 1850
Suite 3300                                                     Los Angeles, CA 90017
Los Angeles, CA 90071


EXAMINEES:


Nex Gen Financial                                              Scoobeez, Inc.
c/o David Neale, Esq.                                          Attn: Scott A. Sheikh, Esq., Agent for Service of Process
Levene, Neale, Bender, Yoo & Brill LLP                         396 S. Pasadena Avenue Pasadena, California 91105
10250 Constellation Blvd. Suite 1700
Los Angeles, CA 90067

Scoobeez Global, Inc.                                          Scoobur, LLC
Attn: Incorp Services, Inc., Agent for Service of              Attn: Agent for Service of Process
Process                                                        1814 Flower Street
1310 S. Vista Avenue, Suite 27                                 Glendale, CA 91201
Boise, ID 83705

Scoobeez Deliveries, Inc.                                      Shahan Ohanessian
Attn: George Voskanian, Agent for Service of                   c/o Scoobeez, Inc.
Process                                                        3463 Foothill Blvd.
12710 Oxnard Street                                            Glendale, CA 91214
North Hollywood, CA 91606

Shoushana Ohanessian                                           Nazareth Ohanessian
c/o Scoobeez, Inc.                                             c/o Scoobeez, Inc.
3463 Foothill Blvd.                                            3463 Foothill Blvd.
Glendale, CA 91214                                             Glendale, CA 91214




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
